 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DESHONE SMITH,                                    No. 2:20-CV-1196-DMC-P
12                       Plaintiff,
13           v.                                         ORDER
14    HICKS, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action under 42

18   U.S.C. § 1983. Pending before the Court is Plaintiff’s motion, ECF No. 17, for voluntary

19   dismissal of some named defendants.

20                  Plaintiff initiated this action by way of a complaint naming the following: (1)

21   Hicks, Corraiejo, “facility counselor,” High Desert State Prison “medical staff,” and California

22   State Prison – Corcoran “medical staff.” See ECF No. 1. The Court issued a screening order and

23   determined Plaintiff’s complaint stated cognizable claims against Defendants Hicks and

24   Corraiejo. See ECF No. 16. The Court otherwise concluded Plaintiff’s complaint failed to state a

25   claim because Plaintiff did not identify particular defendants by name. See id. Plaintiff was

26   provided an opportunity to amend as to unspecified defendants or proceed on the original

27   complaint against Defendants Hicks and Corraiejo only. See id.

28   ///
                                                        1
 1                  In response to the Court’s screening order, Plaintiff filed the instant motion for

 2   voluntary dismissal as well as a first amended complaint. See ECF Nos. 17 and 20. In his motion

 3   for voluntary dismissal, Plaintiff seeks dismissal of all defendants except Hicks and Corraiejo.

 4   See ECF No. 17. In the first amended complaint, Plaintiff names Hicks and Corraiejo as the only

 5   defendants. See ECF No. 20. Because the first amended complaint supersedes the original

 6   complaint, and because any defendants not named in the superseding pleading are no longer

 7   parties to the lawsuit, Plaintiff’s motion for voluntary dismissal was mooted by the filing of the

 8   first amended complaint against Hicks and Corraiejo only.

 9                  Accordingly, IT IS HEREBY ORDERED that Plaintiff’s motion for voluntary

10   dismissal of unnamed defendants, ECF No. 17, is denied as moot.

11

12   Dated: May 27, 2021
                                                           ____________________________________
13                                                         DENNIS M. COTA
14                                                         UNITED STATES MAGISTRATE JUDGE

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
